Mr. Justice Cartwright delivered the opinion of the court: The county court entered judgment against the lands of plaintiff in error, upon the application of the county treasurer, for the amount due and unpaid on the second installment of a special assessment levied by authority of the town of Cicero. The case turns upon the sufficiency of the certificate of publication of the delinquent tax list required by the Revenue act. The certificate is the same as the one passed upon by this court and held sufficient in Bass v. People ex rel. 159 Ill. 207, and the objections made are the same. The decision in that case is conclusive of this, and the judgment of the county court will be affirmed Judgment affirmed.